Citation Nr: 1541460	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to November 17, 2010, for the grant of entitlement to service connection for non-obstructive coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for non-obstructive coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The June 2011 rating decision granted entitlement to service connection for non-obstructive coronary artery disease and assigned a 10 percent rating, effective November 17, 2010.  A notice of disagreement with the effective date and the assigned rating was received in January 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in March 2014.

In his substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

In general, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide diseases' now includes coronary artery disease.  38 C.F.R. § 3.816(b)(2)(i).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The effective date of the regulation that added ischemic heart disease (which includes coronary artery disease) as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

In the February 2014 statement of the case that was issued in the case at hand, the RO noted that the earliest claim for Nehmer purposes was a VA Form 21-526, Veteran's Application for Compensation or Pension, dated October 9, 1990, that was received by VA on October 12, 1990.  It also noted that the effective date of November 17, 2010, had been assigned because that was the earliest date on which the evidence showed a diagnosis of coronary artery disease.  The Veteran essentially contends that the effective date should be the date on which he filed his original claim.

The Board finds it necessary to remand the earlier effective date claim, as it is unclear whether it is factually ascertainable that the record contains a coronary artery disease diagnosis prior to November 17, 2010.  Specifically, the Board notes that the Veteran's VA medical records include a September 1998 entry noting that the Veteran has had occasional bouts of substernal burning after activity, which are relieved with one or two nitroglycerin.  It lists an active problem of "CAD ?S/P SMALL LAD MI, NO RI," and an "A/P" entry of "CAD: APPEARS STABLE, LAST STRESS TEST WITHOUT SIGNS OF ISCHEMIA; SX LIKELY GI IN ORIGIN BUT WILL CONTINUE WITH NTG AS NEEDED, CONT ASA."  A VA medical record dated in September 1999 contains an "A/P" entry of "CAD WITH STABLE OLD DISTAL LAD INFARCT - CONTINUE ASA AND NTG.  STABLE ANGINAL PATTERN RIGHT NOW."  The September 1999 record notes that the Veteran was complaining of shortwindedness, even with minimal activity, with no associated chest pain or nausea.  

Given that the records prior to September 1998 and between October 1999 and October 2010 show no indication of coronary artery disease, the Board finds it necessary to remand this claim in order to obtain an opinion with respect to the earliest date on which it is factually ascertainable that the Veteran had coronary artery disease.

The Board further notes that the Veteran has claimed entitlement to an initial rating in excess of 10 percent for non-obstructive coronary artery disease.  The Board notes that there is no VA examination report of record that reflects that the Veteran has undergone any testing since April 2011, and that the April 2011 examination report does not contain any findings that are relevant to evaluating the severity of the Veteran's coronary artery disease.  Therefore, the Board finds it necessary to remand this claim so that the Veteran may undergo proper testing to determine the severity of his coronary artery disease.

While this claim is on remand, any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in February 2014) should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in February 2014) and associate these records with the claims file.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine (a) the earliest date on which it is factually ascertainable that the Veteran had coronary artery disease, and (b) the current degree of severity of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.

With respect to the question concerning the earliest date on which it is factually ascertainable that the Veteran had coronary artery disease, the examiner is asked to review the Veteran's medical records and determine whether it is factually ascertainable that the Veteran had coronary artery disease prior to November 17, 2010, and if so, specify the date.  In particular, the examiner should discuss the significance, if any, of the VA medical records dated in September 1998 and September 1999.

The September 1998 record notes that the Veteran has had occasional bouts of substernal burning after activity, which are relieved with one or two nitroglycerin.  It lists an active problem of "CAD ?S/P SMALL LAD MI, NO RI," and an "A/P" entry of "CAD: APPEARS STABLE, LAST STRESS TEST WITHOUT SIGNS OF ISCHEMIA; SX LIKELY GI IN ORIGIN BUT WILL CONTINUE WITH NTG AS NEEDED, CONT ASA."  

The September 1999 record contains an "A/P" entry of "CAD WITH STABLE OLD DISTAL LAD INFARCT - CONTINUE ASA AND NTG.  STABLE ANGINAL PATTERN RIGHT NOW."  This record also notes that the Veteran was complaining of shortwindedness, even with minimal activity, with no associated chest pain or nausea.  

With respect to assessing the current degree of severity of the Veteran's coronary artery disease, the examiner should be instructed that the rating criteria require a finding as to the threshold workload rated in METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also be instructed that when a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for evaluation.

The examiner should also provide a percentage figure for left ventricular ejection fraction.  The examiner should comment on the presence or absence of the following conditions: congestive heart failure, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X- ray.

A complete rationale for all opinions should be provided.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




